Exhibit 13
~YERMONT

State ofVermont                       [phone]   802-241-2442                 Agency of Human Services
Department of Corrections             [phone]   802-241-0000
NOB 2 South, 280 State Drive          [fax]     802-241-0020
Waterbury, Vf 05671-2000
www.doc.vermont.gov



Mike Fisher, Chief Health Care Advocate
Office of the Health Care Advocate
264 North Winooski A venue
Burlington, Vermont 05401

March 8, 2019

DELIVERED ELECTRONICALLY

Dear Mr. Fisher:

I appreciate the opportunity to highlight the significant progress made by the Department (DOC)
to provide timely, physician-driven HCV treatment to patients according to best practices and
prevailing medical standards. The HCA's understanding of the DOC's criteria for providing
HCV treatment-as included in your February 21, 2018 letter and reviewed with our medical
consultants-appears generally correct. We would add that our practice is informed by
consultation received from UVMMC's Infectious Disease Department.

We have gathered the information you requested regarding HCV treatment which has been
updated to February 26, 2019 and is contained in the following tables and narrative. Although
not all of the questions you asked generated a response for each distinct patient, it is important to
recognize that a patient's course of care is individualized and subject to factors that include 1)
the inmate's comorbidities and health status; 2) outside providers' (including UVM Medical
Center and Dartmouth Hitchcock Medical Center) wait times for scheduling, appointments and
test results; 3) time periods pending receipt of lab results; and 4) the need for additional testing
or other follow-up, based on previous labs and testing. As a result of these variables, responses to
your questions about timing of treatment, as posed, would not be reflective of the timeliness,
quality, or appropriateness of care provided by the DOC.

In response to your first question, there were 39 patients on DAAs with FIB-4 scores ranging
from .25 to 3.71; 35 of the 39 had FIB-4 scores less than 1.45. Because FibroScans are generally
not necessary for patients with FIB-4 scores of less than 1.45, only seven of those patients have
F-scores, which range from F0 to F3.




                                                                                                    PRR-003493
     Patient          FIB-4 Score           F Score          Min Release
                                                                Date
         1                 .55                                1/14/2021
        2                  .63                                8/3/2020
        3                 3.71               F0-Fl
        4                 1.20                                 3/5/2020
         5                 .99                                 1/31/2020
        6                 1.43                 F3             11/27/2015
        7                 1.41                                 5/2/2020
         8                 .85                                8/10/2019
         9                 .95                                 9/9/2023
        10                 .93                                    2023
        11                 .79                                7/23/2020
        12                1.26                                5/16/2021
        13                 .92                                 3/9/2021
        14                 .73                                2/20/2021
        15                1.51               F2-F3             Detainee
        16                 .49                                 2/6/2020
        17                 .73                                2/19/2020
        18                 .99                                4/28/2022
        19                 .92                                  8/1/2019
        20                 .93                                 5/16/2020
        21                1.17                                  9/1/2019
        22                 .81                                 2/27/2020
        23                 .60                                 2/12/2020
        24                 .80                                 3/23/2022
        25                  .62                                10/4/2027
        26                  .69                               4/14/2020
        27                1.75               F0-Fl              8/2/2019
        28                1.01                                 1/26/2021
        29                  .45                                9/22/2021
        30                  .87                               12/12/2019
        31                1.14                                 9/16/2020
        32                 .47                                  7/1/2027
        33                  .40              F0-Fl             9/21/2020
        34                  .45                               10/26/2019
        35                  .39                                2/14/2020
        36                  .25                F3               3/1/2020
        37                 .57                                  7/5/2021
        38                3.33                 F2
        39                  .66                                3/13/2020

Regarding your second question, there were 29 patients in the pre-treatment phase with FIB-4
scores ranging from .30 to 6.84. Again, because only patients with FIB-4 scores less than 1.45
require FibroScans, only two of the 29 have F-scores.




                                                                                                 PRR-003494
    Patient      FIB-4 Score       F Score        Genon:~e        Min Release
                                                                      Date
       1             5.40             F4              la           6/26/2019
      2              2.09                             la            1/1/2023
      3               .74                                           Detainee
       4             6.84                              3
       5             2.08             F4               3           4/17/2017
      6              2.02                                           Detainee
       7             2.71                                          3/21/2021
       8              .49                                           Detainee
       9             1.82                              3
      10             1.04                              3           11/25/2019
      11             1.66                                           Detainee
      12              .30                                           Detainee
      13              .98                              1            12/1/2020
      14              .64                             la           4/21/2020
      15             1.05                             la           3/19/2020
      16             1.67                             3            3/21/2020
      17              .60                                           Detainee
      18              .53                             6              1/7/2021
      19              .77                             la           4/15/2020
      20              .73                                          7/21/2020
      21              .58                            la/2           3/2/2020
      22             1.64                             la            Detainee
      23              .61                             la           3/12/2020
      24             1.07                             la           2/19/2020
      25             1.44                             la            Detainee
      26             1.11                              1           9/13/2020
      27              .81                             la             1/9/2022
      28              .52                             3            4/20/2035
      29             1.10                             la           6/23/2019

Next, when medically indicated, FibroScans and ultrasounds are performed at either UVM
Medical Center or Dartmouth Hitchcock Medical Center. Routine labs are generally drawn at
DOC facilities by qualified healthcare professionals and are primarily sent off-site to
BioReference for processing, with the results sent to the medical provider. More complicated
labs may be sent to an area hospital for testing.

In response to your fourth question, as of February 26, 2019, there were 311 HCV patients in the
chronic disease clinic, including those listed in the two tables above. The inmates not in pre-
treatment or receiving DAA therapy are largely detainees who may be released at any time by
action of the court, meeting their conditions of release, or by posting bail; and sentenced inmates
who 1) have minimum release dates that occur before they would be able to complete a full
course of treatment; 2) will serve their maximum sentences prior to completing treatment; or 3)




                                                                                                      PRR-003495
have exceeded their maximum sentences, but have not been released (i.e. inmates who have not
secured approved housing, with sanctions up to 90-days, that require additional case planning
efforts or programming, or have had their terms extended for public safety). Please note that we
are reviewing this group of inmates on an ongoing basis and updating the list as we receive new
information (for example, when an inmate is sentenced) to ensure that all eligible inmates who
require and consent to treatment will receive it in a timely manner and in strict adherence to
prevailing medical standards. We are also close to completing our HCV policy and will forward
your office a copy once it is finalized.

In response to your fifth question, 14 patients completed DAA treatment in 2018, while eleven
that began their treatment in 2018 continued treatment into 2019. Thirty-three patients have
initiated DAA treatment in 2019.

To address your next question, the DOC began offering HCV tests to all inmates upon intake
several years ago and has now tested all sentenced inmates except for those who have chosen to
opt-out of testing. In addition, as part of inmates' periodic health assessments, they are offered
the opportunity to be tested if they have previously refused.

Finally, you requested information concerning HCV treatment for inmates housed out-of-state.
We agree that out-of-state inmates testing positive for HCV should receive the same level of
care, consistent with prevailing medical standards and DOC policy, as patients housed in
Vermont facilities. DOC staff will be visiting the Mississippi facility next week and will have the
opportunity to speak with inmates, tour the facility, and meet with CoreCivic staff. We will be
better able to respond to your inquiry once we have gathered additional information and can
provide a response in the next two weeks.

I hope the information provided has been helpful. Feel free to contact me if you have further
questions.

Sincerely,




Benjamin Watts
Health Service Director, Department of Corrections

cc:    Michael Touchette, DOC Commissioner
       Judy Henkin, DOC Deputy Commissioner
       Martha Maksym, AHS Deputy Secretary
       Ena Backus, AHS Director of Health Care Reform




                                                                                                     PRR-003496
